DETAILED ACTION
	This action is in response to the amendment filed 4/8/2021. Currently, claim 1 is pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s amendment to the abstract is sufficient to overcome the previous objection to the Specification.
Applicant’s amendment to claim 1 is sufficient to overcome all previous objections to claim 1.
Applicant’s amendment to claim 1 is sufficient to overcome all previous rejections of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Applicant's arguments filed 4/8/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that Belfer et al. is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. Belfer et al. is in the field of applicant’s endeavor (devices to influence the user’s respiratory system).
In response to applicant's argument that Truschel et al. is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Truschel et al. is in the field of applicant’s endeavor (anti-snoring devices).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to Applicant’s argument that Atkinson et al. does not teach a force being applied to the user’s neck, the examiner respectfully disagrees. Atkinson et al. explicitly teaches in [0030] a negative pressure source (22) that is used “to titrate the amount of negative pressure applied to the neck appliance 30.” Thus, Atkinson et al. clearly teaches a quantity of negative pressure force being applied to the user’s neck. Further, Atkinson et al. teaches in the abstract that the device maintains an open airway force to a patient's tissues in one of inferior, anterior, and lateral directions.”

Claim Objections
Claim 1 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim, “the signal” in line 11 of the claim should be amended to recite ---the acoustic signal---.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  claim 1 recites that the negative pressure applies a force “within the range of 4.9 N to 65.5 N,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  claim 1 recites “measuring an acoustic signal,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "said sidewall edge" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atkinson et al. (US 2006/0266369) in view of Belfer et al. (US 5,918,598) and further in view of Truschel et al. (US 7,246,619).
In regards to claim 1, Atkinson et al. teaches in Figure 2A a method of reducing snoring ([0002] teaches the invention being “methods for treating sleep disorders such as obstructive sleep apnea, snoring, etc.”), comprising: placing a vessel (neck appliance 30) comprising an edge (perimeter seal 34)  and an internal surface (interior surface of neck appliance 30, positioned closest to the user’s skin in use; see Figure 2A) against a surface of a subject’s neck ([0025] teaches that neck appliance 30 is “disposed on the approximately with the subject's internal soft tissue associated with the neck's anterior triangle), said sidewall edge (perimeter seal 34) comprising a seal ([0028] teaches that “the perimeter seal 34 provides a gas seal between the body portion 32 and the user’s skin;” [0029] teaches the perimeter seal 34 providing “a sufficient seal to maintain the desired level of negative pressure in the negative pressure zone” and the perimeter seal 34 being “air-tight”) which contacts the skin surface of the subject (Figure 2A teaches the perimeter seal 34 being positioned in contact with the surface of the subject’s skin), creating a level of negative pressure ([0030] teaches a negative pressure source 22 that applies negative pressure to the neck appliance 30) within the chamber ([0029] teaches “the body portion 32 and the perimeter seal 34 provide a sufficient seal to maintain the desired level of negative 
	Atkinson et al. does not teach the seal comprising an elastomeric seal; and the force being within the range of 4.9 N to 65.5 N; and the control unit being a microprocessor.
	However, Belfer et al. teaches in column 4, lines 15-23, column 7, lines 28-32, column 10, lines 39-45 and column 13, lines 5-12 an analogous method with the seal (peripheral sealing section 52) comprising an elastomeric seal (column 10, lines 39-45 teaches peripheral sealing section 52 being made of elastomeric cushioning material 50).
	It would have been obvious to one having ordinary skill in the art at the time of invention to modify the method of Atkinson et al. to include the seal comprising an elastomeric seal as taught by Belfer et al. because this element is known to be a comfortable, cushioning, sealing material that is capable of “maintaining a seal by being able to move with the facial contours of the skin of the wearer, when stretching, 
	Atkinson et al. and Belfer et al. do not teach the force being within the range of 4.9 N to 65.5 N; and the control unit being a microprocessor.
	However, Truschel et al. teaches in column 6, lines 23-31 an analogous method that includes the control unit (controller 50) being a microprocessor (column 6, line 23 teaches “controller 50 is preferably a microprocessor”).
	It would have been obvious to one having ordinary skill in the art at the time of invention to modify the method of Atkinson et al. as modified by Belfer et al. to include the control unit being a microprocessor as taught by Truschel et al. because this element is known to provide a suitable control unit that is capable of implementing a stored algorithm, receiving monitored variables (including the signal from a sensor) and controlling pressure based on these signals, as Truschel et al. teaches in column 6, lines 23-31
Atkinson et al., Belfer et al. and Truschel et al. do not teach the force being within the range of about 0.5 kg to about 6.68 kg.
However, it would have been obvious to one having ordinary skill in the art at the time of invention to provide the force being within the range of 4.9 N to 65.5 N, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPC 233. One having ordinary skill in the art at the time of invention would .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        4/23/2021